Case 8:20-bk-13014-MW              Doc 211 Filed 09/07/21 Entered 09/07/21 09:33:00                 Desc
                                    Main Document Page 1 of 5


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                           SEP 07 2021
   870 Roosevelt
 5 Irvine, CA 92620                                                       CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                              Central District of California
 6 Facsimile: (949) 333-7778                                              BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                 UNITED STATES BANKRUPTCY COURT
10                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12       In re                                             Case No. 8:20-bk-13014-MW

13       NORTHERN HOLDING, LLC,                            Chapter 7

14                                                         ORDER GRANTING CHAPTER 7
                                                           TRUSTEE’S MOTION TO APPROVE
15                       Debtor.                           FARM OPERATOR AGREEMENT
                                                           AND FOR ORDER TO OPERATE
16                                                         DEBTOR’S BUSINESS FOR THE
                                                           LIMITED PURPOSE OF
17                                                         COMPLETING FALL 2021 HARVEST
                                                           OF CURRENT CROP OF FRUIT
18
                                                               ▪  EXHIBIT ATTACHED
19                                                                (SIGNATURE PAGE)
                                                           Hearing:
20                                                         Date: August 30, 2021
                                                           Time: 2:00 p.m.
21                                                         Place: Courtroom 6C1
                                                                  411 W. Fourth Street
22                                                                Santa Ana, CA 92701

23               On August 30, 2021, at 2:00 p.m., the unopposed motion (the “Motion”) for entry of an
24 order approving motion to approve a farm operator agreement and for an order authorizing the

25 Trustee to operate the Debtor’s business for the limited period of time and for the sole purpose

26 of completing the harvest of the current crop of fruit growing on Debtor’s land, filed by
27

28   1
      Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge
     Wallace. Otherwise, telephonic appearances are permitted pursuant to the Court’s procedures.
                                                     1
Case 8:20-bk-13014-MW         Doc 211 Filed 09/07/21 Entered 09/07/21 09:33:00                  Desc
                               Main Document Page 2 of 5


 1 Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy

 2 Estate (“Estate”) of Northern Holding, LLC (“Debtor”), on August 9, 2021, as Dk. No. 186,

 3 was heard before the Honorable Mark S. Wallace, United States Bankruptcy Judge. No

 4 opposition to the Motion was filed. At the hearing, Tinho Mang appeared on behalf of the

 5 Trustee. Reed S. Waddell appeared on behalf of Farm Credit West, FCLA (“FCW”), and the

 6 stipulated terms for the use of cash collateral were read into the record and confirmed by

 7 FCW. For the reasons set forth in the Motion, and stated on the record, the Court enters its

 8 order as follows:

 9         IT IS ORDERED that:
10         1.      The Motion is granted;
11         2.      The farm operator agreement attached to the Motion as Exhibit “1” is approved;
12         3.      The Trustee is authorized to operate the Debtor’s business through Leroy
13 Codding for the limited purpose of completing the Fall 2021 harvest pursuant to 11 U.S.C. §

14 721 to the extent necessary to complete the fall 2021 harvest, with such authorization to

15 terminate at the earliest of: (a) the completion of the fall 2021 harvest; or (b) October 31, 2021;

16         4.      Trustee is authorized to cancel all currently existing grape sales agreements and
17 to renegotiate all such agreements, including entering into and executing any reasonably

18 prudent subsequent grape sales agreements without further order of the Court;
19         5.      The proceeds of all sales of agricultural products (“Crop”) grown on: (1) 2380
20 Live Oak Road, Paso Robles, CA; (2) 1172 San Marcos Road, Paso Robles, CA; and (3) APN

21 027-145-022 (collectively, the “Properties”) shall be paid directly to the Estate and the Trustee

22 is authorized to receive and hold all gross proceeds of the sale of any Crop from the Properties

23 to be disbursed as stated below without further order of the Court;

24         6.      As FCW has consented to such use, Trustee is authorized to, upon receipt of
25 proceeds from the sale of Crop, use cash collateral to pay and reimburse actual and reasonable

26 expenses incurred for harvesting and selling the crops. As stated on the record, the following
27 stipulated provisions are approved:

28 //


                                                    2
Case 8:20-bk-13014-MW          Doc 211 Filed 09/07/21 Entered 09/07/21 09:33:00               Desc
                                Main Document Page 3 of 5


 1               a. All Crops constitute the collateral of FCW and all proceeds of the sale of
 2                   Crops constitutes FCW’s cash collateral;
 3               b. Pursuant to the consent of FCW, the Trustee may pay and use FCW’s cash
 4                   collateral for the following line items ONLY:
 5                    i. Reasonable reimbursement of farming expenses incurred and actually
 6                       paid by the Trustee’s operator but in no event shall expense
 7                       reimbursements exceed $400,000;
 8                   ii. All professional expenses of the Trustee reasonably related to the
 9                       farming operations of the Debtor, including attorneys’ fees, the
10                       Trustee’s compensation pursuant to 11 U.S.C. § 326, and the proposed
11                       5% compensation for the Operator, which amounts shall be segregated
12                       by the Trustee and held pending final approval of compensation;
13                  iii. 50% of all net proceeds over and above the reimbursements listed in
14                       paragraphs 6(b)(i)-(ii) may be held by the Trustee as a reserve for the
15                       Estate to pay any other unsecured creditor;
16                  iv. The remaining 50% of net proceeds shall be immediately remitted to
17                       FCW without further court order.
18                                               ###
19

20

21

22

23
     Date: September 7, 2021
24

25

26
27

28


                                                  3
Case 8:20-bk-13014-MW   Doc 211 Filed 09/07/21 Entered 09/07/21 09:33:00   Desc
                         Main Document Page 4 of 5
Case 8:20-bk-13014-MW         Doc 211 Filed 09/07/21 Entered 09/07/21 09:33:00   Desc
                               Main Document Page 5 of 5


 1    SIGNATURE PAGE TO ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION TO
        APPROVE FARM OPERATOR AGREEMENT AND FOR ORDER TO OPERATE
 2    DEBTOR’S BUSINESS FOR THE LIMITED PURPOSE OF COMPLETING FALL 2021
                     HARVEST OF CURRENT CROP OF FRUIT
 3
     Approved as to Form:
 4

 5
   FRANDZEL ROBINS BLOOM &
 6 CSATO, L.C.

 7
     [See attached signature page]
 8
   ______________________________
 9
   REED S. WADDELL, Counsel for
10 FARM CREDIT WEST, FLCA

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                              4
